UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7574


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARTIN F. SALAZAR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:06-cr-00123-MBS-1)


Submitted:   April 27, 2012                      Decided:   May 8, 2012


Before MOTZ and      WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Martin F. Salazar, Appellant Pro Se. Dean A. Eichelberger,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Martin F. Salazar appeals the district court’s order

denying his motion for modification or termination of supervised

release.    On appeal, we confine our review to the issues raised

in Salazar’s brief.         See 4th Cir. R. 34(b).        Because Salazar’s

informal brief does not challenge the basis for the district

court’s    disposition,     Salazar   has   forfeited    appellate    review.

Accordingly, we affirm.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court    and   argument    would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                       2